Citation Nr: 1217603	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims for service connection for hearing loss, tinnitus, posttraumatic stress disorder, bilateral foot disability, and peripheral neuropathy of the lower extremities.  

In his substantive appeal received by VA in July 2008, the Veteran requested both an RO hearing and a Board hearing.  A RO hearing was thereafter scheduled to occur in October 2008, but the Veteran failed to appear.  The Veteran reiterated his hearing requests in July 2009, when he indicated that "[t]he hearing officer does not have to be from the B.V.A."  Another RO hearing was then scheduled to occur in September 2009.  A copy of the RO's letter of late July 2009, advising the Veteran of the date, time, and location of his hearing, was annotated to the effect that the hearing had been cancelled.  By correspondence dated in January 2010, the Veteran indicated that his representative had been unavailable at the time of the scheduled September 2009 hearing, leading to its cancellation.  The Veteran further indicated that he had been notified of pending favorable action toward at least a portion of the claims advanced, and would await formal notice before exercising his option for a hearing.  Subsequently, in a February 2010 statement, the Veteran specifically indicated that he was withdrawing his request for an RO hearing.  In a written statement of March 2010, the Veteran's representative stated that no further hearing before the Board, or the RO, was desired, and that the Veteran requested forwarding of his claims folder to the Board for review of the remaining appellate issues.  As such, no request for any hearing remains pending.

As alluded to in the foregoing paragraph, the RO, by its rating action in January 2010, granted entitlement to service connection for hearing loss, tinnitus, and posttraumatic stress disorder.  That action effectively removes those matters from the Board's jurisdiction and they are not herein further addressed.  

In the written brief presentation, dated in April 2012, the Veteran's representative initially raises claims for increased ratings for hearing loss, tinnitus and posttraumatic stress disorder.  Those matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issue of the Veteran's entitlement to service connection for bilateral foot disability, other than peripheral neuropathy, is addressed in the REMAND portion of this document.  That REMAND is to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

There is no showing of current disability involving peripheral neuropathy of either lower extremity.  


CONCLUSION OF LAW

Peripheral neuropathy of either lower extremity was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the May 2007 letter from the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328   (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini, supra.  Here, the VCAA notice of May 2007 preceded the RO's initial adjudicatory action in August 2007, in accord with Pelegrini.  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board concludes that any defect in the substance or timing of the notice provided did not affect the essential fairness of the adjudication or result in any prejudice to the appellant.  

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The record indicates that the Veteran has been provided a VA medical examination with respect to the disability for which service connection is sought.  The report from that examination is found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  Findings therefrom failed to identify any current disability involving peripheral neuropathy of either lower extremity.  While no opinion as to etiology was required in the absence of current disablement, the VA examiner nevertheless concluded that it was less likely than not that the Veteran's wholly subjective symptoms of neuropathy were service-related.  No objection as to the conduct of that examination or the medical opinion advanced is voiced by the Veteran or his representative.  On that basis, further development action relative to the disability in question is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003). 

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Analysis

Applicable law provides that service connection will be granted for a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and a chronic disease, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at any time during the pendency of the claim, even if the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, the Veteran offers no specific allegation that his peripheral neuropathy of the lower extremities is combat-related or directly resulting from his engagement in combat with the enemy, nor does the record so indicate.  38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

The Veteran's initial claim for service connection for a foot disorder was received by VA in July 1986, the details of which were not fully set forth in the Veteran's application.  He was thereafter scheduled to appear for a VA medical examination in August 1986, but failed to report, and the RO did not formally adjudicate the claim advanced due to the Veteran's failure to prosecute that claim.  The claim herein at issue stems from a claim for service connection for peripheral neuropathy of the lower extremities filed in April 2007, which the RO developed and adjudicated as a new claim, given that the prior claim was administratively denied.  The Veteran has at times indicated that his claims for service connection for a bilateral foot disorder and peripheral neuropathy of the lower extremities are one in the same, but the RO has developed and adjudicated each such issue separately and the Board herein adopts the same approach.  

Service treatment records identify no complaints, findings, or diagnoses of peripheral neuropathy of either lower extremity, other than a complaint of foot trouble at the time of a service separation medical examination in March 1970.  

Private podiatric care was received by the Veteran during 1986 for complaints of bilateral heel and arch pain of at least 12-months' duration.  Examination and testing yielded only diagnoses of bilateral plantar fasciitis, pronation syndrome, and splay foot.  Orthopedic strapping and use of orthotics were prescribed.  

Beginning in April 2007, the Veteran was seen at a VA podiatry clinic for a complaint of burning pain of the feet for 15 or more years; the assessment was of peripheral neuropathy pain.  An assessment by a VA podiatry clinic medical professional of peripheral neuropathy pain of the lower extremities was again noted in June 2007.  An electromyogram (EMG) and nerve conduction studies in July 2007 disclosed no abnormality and no explanation could be offered on the basis of that testing for the Veteran's subjective complaints of lower extremity neuralgia.  

In November 2009, the RO initiated a request for a VA peripheral nerves examination and that evaluation occurred later in November 2009, when the Veteran reported complaints of numbness and burning of the feet since the 1970s.  Clinical examination and review of prior testing were negative for evidence of peripheral neuropathy of the either lower extremity; only subjective symptoms of neuropathy were noted, which were found to be less likely as not "caused by the service-connected conditions."

The Veteran alleges that he has experienced a constant burning sensation in both feet since serving in Vietnam.  He most certainly is competent to state what comes to him through his senses, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), and while his complaints of a burning sensation are not incredible, there is no objective showing of disability due to peripheral neuropathy of either lower extremity.  By his own admission, the Veteran is not a medical professional, and while he has set forth longstanding complaints of foot burning and pain, he is not competent to offer a medical diagnosis in the absence of a showing of the requisite medical education and training.  

The Board takes note of the Veteran's vague complaint of foot trouble at the time of his separation medical examination, but service treatment records are negative for any pertinent abnormality and no diagnosis of peripheral neuropathy is identified in service or decades thereafter.  Notice, too, is taken of the VA's entry of diagnoses of peripheral neuropathy pain, beginning in 2007, of 15 or more years duration.  However, pain, alone, is not a disability for which VA compensation is payable.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, an EMG and nerve conduction testing in 2007 were negative for any pertinent abnormality and a VA peripheral nerves examination in 2009 failed to identify any clinical or laboratory abnormality indicative of peripheral neuropathy affecting either of the Veteran's lower extremities.  The record does not otherwise document the existence of current disability involving peripheral neuropathy of either lower extremity.  

As indicated above, a showing of current disability is a prerequisite for a grant of service connection, and in this instance, the record does not adequately demonstrate the presence of peripheral neuropathy of either lower extremity in service or thereafter.  While the Veteran's complaints relating to peripheral neuropathy of the lower extremities are competent and not inherently incredible, they are not accompanied by medical or other evidence substantiating the existence of current disability involving peripheral neuropathy of either lower extremity and are outweighed by the evidence to the contrary.  To that end, the Board finds that the preponderance of the lay and medical evidence is against entitlement to service connection for peripheral neuropathy of the lower extremities and denial of this portion of the appeal is therefore required.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 



ORDER

Service connection for peripheral neuropathy of the lower extremities is denied.  


REMAND

Under Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  

In this instance, the Veteran alleges that he has bilateral foot disability, other than peripheral neuropathy, that originated in or as a result of service.  During the course of a VA peripheral nerves examination afforded him in November 2009, the existence of bilateral mild pes planus was documented clinically and the VA examiner offered a medical opinion, without stated rationale or reference to claims folder entries, that the Veteran's bilateral foot disorder was "less likely as not caused by the service-connected conditions."  The Veteran's VA claims folder was made available to the VA examiner in 2009 for review, but there was no reference in the examination report to the Veteran's complaint of foot trouble at service separation or the 1986 private podiatric diagnoses of plantar fasciitis, pronation syndrome, and splay foot.  Most of the referenced history appears to have been obtained directly through the Veteran.  

The VA examination undertaken in November 2009 as to bilateral foot disability, other than peripheral neuropathy, is inadequate as it appears that a complete review of the Veteran's VA claims folder was not made, nor were pertinent entries therein reflected in the opinion offered.  The medical opinion as to the etiology of the claimed foot disorder lacks any rationale and is unclear, given that the VA examiner indicated that it was less likely as not that the foot disorder bore a nexus to "service-connected conditions."  Further medical examination and opinion are deemed necessary.  

Notice is also taken that during the course of the November 2009 VA examination, the Veteran advised the VA examiner that he had seen a foot doctor during the 1970s who told him he had fallen arches.  This is a matter requiring additional clarification on remand and any indicated action, if in fact it represents pertinent medical treatment from an earlier point in time.  

Accordingly, this portion of the Veteran's appeal is REMANDED for the following actions:

1.  Request that the Veteran provide adequate identifying information as to all previously received medical care involving a bilateral foot disability, other than peripheral neuropathy, from either VA or non-VA providers from the time of his separation from service until the present, to include any foot doctor consulted during the 1970s for fallen arches.  That information should include the names and addresses of those medical providers, and the approximate dates of any such treatment.  Request also that he furnish written authorization for release of the medical records compiled by non-VA medical professionals.  

Upon receipt of that authorization, obtain for inclusion in the Veteran's VA claims folder all available VA and non-VA treatment records not already on file.  

2.  Afford the Veteran a VA foot examination in order to ascertain more clearly the nature and etiology of his claimed bilateral foot disability, other than peripheral neuropathy of the lower extremities.  The claims file should be made available for review in conjunction with that examination and the VA examiner should indicate whether in fact the claims folder was made available and reviewed.  A complete medical history, as well as all necessary clinical evaluation and testing should be accomplished.  All pertinent diagnoses should be fully detailed.  

The VA examiner is asked to address the following question, offering a complete rationale for the opinion provided and including reference to pertinent entries within the claims folder: 

Is it at least as likely as not (50 percent or greater probability) that any disorder of either foot, other than peripheral neuropathy, originated in service or is otherwise related to service or any event therein?  The examiner must reconcile his/her opinion with the complaint of foot trouble on military service separation examination in March 1970, and the 1986 private podiatrist's diagnoses.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence as to find against such matter.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

3.  Lastly, readjudicate the remaining appellate issue, and if the benefit sought is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and afforded a reasonable period in which to respond, followed by return of the case to the Board.  

The Veteran need not take any action until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2011). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


